Title: Intelligence from Paris and Other Places, 7 March 1780
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


The chevalier de Kéralio forwarded only seventeen intelligence reports to Franklin during the months covered by this volume. After the first one, dated March 7 and printed below, the flow ceased almost completely until late May. When it resumed, the reports were generally quite brief in comparison to those of previous volumes. The other items were the following:
(I) Cadiz, May 28: Eight ships of the line have arrived from Ferrol; the fleet of twenty-eight of the line here was awaiting only their arrival before sailing.
(II) Flushing [in the Netherlands], [June?] 5: The tambour is beating in order to recruit ships’ crews in all our towns. We believe there will be war unless the British (who are detested by ⅞ of the republic) honor their treaty. We have stopped fitting out whaling ships in order not to expose the crews to capture. Crews are so rare that the Jeune Cornélie has not been able to find three sailors here or in Middelburg.
(III) Amsterdam, June 8: Empress Catherine II of Russia has not yet responded to the States General. We hope for more from our own efforts. Everything possible is being done to put the Dutch Navy on a respectable footing. Several vessels have arrived from America bringing news of Lafayette’s arrival.
(IV) Brest, June 8: A convoy left yesterday; its destination is believed to be the West Indies. Another convoy sailed for the Indies from the Ile d’Aix. Work is still proceeding on sending a second division of troops to Rochambeau, but the time of their departure is unknown. At the beginning of the month three ships put to sea; one, from Lorient, is thought to be bound for the East Indies. The destination of the other two is unknown.
(V) Brest, June 12: It is said the two convoys for the West Indies will be combined. Another one is expected to sail tomorrow.
(VI) St. Malo, June 13: A ship from Baltimore at Cadiz reports Congress has reduced $200,000,000 in currency to a fortieth of its former value. Several warships from Lorient and Rochefort have arrived at Brest. Construction of a frigate has begun.
(VII) St. Malo, June 15: Two British frigates are in view but they have not prevented the arrival of a convoy of fifteen sail; two cutters built for Spain are in the roadstead.
(VIII) Dieppe, June 15: The privateer Comte de Maurepas arrived yesterday with a prize. The Le Havre privateer Stanislas has put into Ostend for repairs after a fierce engagement with three British frigates.
(IX) Paris, June 16: All but one ship from a twenty-one-ship convoy from St. Domingue have reached here safely. Also arrived is the Négresse with dispatches from La Luzerne reporting that the siege of Charleston has been lifted, the British army is in retreat, and General Clinton has been killed. Lafayette has reached Boston. The riots in London have ended after causing £1,200,000 damage.
(X) Paris, June 17: Letters written at Martinique on May 5 report Rodney’s squadron has been badly damaged in an April 17 battle and is now undergoing repairs at St. Lucia; Guichen will attack Antigua or St. Christopher.
(XI) Le Havre, June 18: Six men have been killed and twenty-nine wounded aboard the privateer Stanislas during a five-and-a-half-hour fight with a British frigate.
(XII) Brest, June 19: Four British privateers have been captured by French warships. All the ships here except the Northumberland are in the roadstead. The departure of a convoy has been delayed for fear it will encounter the British fleet.
(XIII) Lorient, June 21: The frigates Vénus and Magicienne have brought here four captured privateers and 400 prisoners.
(XIV) Brest, June 22–23: Two India Company ships arrived recently. Orders have been given to the various workshops to hold in readiness enough materiel for forty ships of the line.
(XV) Paris, June 23: News of May 10 from Martinique is that Rodney has refused to fight Guichen and is moored at St. Lucia. Clinton is said to have returned to New York with part of his troops.
(XVI) Dunkirk, June 27: The privateer Union Américaine arrived yesterday with a ransom and a prize; five other privateers are preparing to sail.
 
Paris, Le 7. mars
Depuis cinq Couriers, on ne reçoit aucune nouvelle de Brest et l’on ignore absolument ce qui S’y passe. Mais en même tems on sait que les Régiments de Bourbonnois, Soissonois, Neustrie, Saintonge, anhalt et Royal-Deux ponts (on nomme encore Boulonnois et Royal Corse) ont reçu ordre de se tenir prèts à S’embarquer. Le Commandement de ce Corps de Troupes est donné, dit-on, à M. de Rochambeau, mais Sa destination est tres inconnue. Jusqu’à présent l’Escadre destinée à le convoyer n’étoit que de six Vaisseaux; on dit qu’elle sera renforcée de six autres et que le tout Sera aux ordres de mr. du Chaffaut. On part [parle] du départ vrai ou faux de ce Général pour donner le Commandement de l’armée navale à M le Cte. d’Estaing. On parle encore d’une Escadre de trois Vaisseaux confiée à M de Bougainville, et M de la Clocheterie doit en commander deux autres pour des expéditions Séparées et Secretes.
Si l’on ignore ce qui Se passe dans nos ports, on n’est pas plus instruit des opérations des Espagnols. On sait Seulement que l’amiral Rodney appareilloit dans la Baye de Gibraltar, le 13 fevrier à 5. h. ½ du soir, et que le 15. à la même heure la flotte Espagnole faisoit des dispositions dans la rade de Cadix pour mettre à la voile; on la dit à la mer et depuis trois semaines on n’a de nouvelles ni des uns ni des autres.
M. franklin a eu des nouvelles de Boston. Deux armateurs américains ont pris Sept batimens chargés de vivres et de munitions de guerre et un Sloop de guerre qui les escortoit. Ce Convoi alloit de hallifax à Penobscot.
M de la fayette devoit partir hier matin: il S’embarque, dit-on, Sur la frégate l’hermione et porte l’habillement et l’armement complet de 4000 hommes.
Le Roi vient de faire dans l’armée de terre une promotion considérable d’officiers Généraux et de Brigadiers./.
